Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is responsive to an amendment filed on 09/09/2022. Claims 1-21 are pending. Claim 21 has been newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been fully considered but they are not persuasive because of the following:
           
            Regarding claim 1, the applicant argues on pages 7-9 that Jeong does not disclose initiating a bi-directional wireless communication session in parallel with receiving an audio input signal. It is because Jeong does not specifically teach open a bi-directional wireless communication connection to an external device, responsive to detecting the activation command, and in parallel with the recording of the input audio signal." . Examiner respectfully disagrees with this argument. It is because, the applicant did not define what is the claimed “bi-directional wireless communication connection”. In paragraph 0046, Jeong teaches the wireless communication between smart controlling device 110 in Fig.1 and any other devices such as such as a TV, a mobile terminal, a tablet, a refrigerator (see paragraph 0259). In paragraph 0256, Jeong teaches that the smart controlling device 110 receives a prescribed signal input in a command trigger stand-by state [S1002]. In this case, the prescribed signal can be received in various types including a voice of a speaker (user), a text input by the user, a motion gesture of the user, and the like. For clarity, assume that the prescribed signal is received as a voice input. Whereas in paragraph 0261, Jeong also teaches that in response to the voice input the smart controlling device 110 may transmit a control command to cause a neighboring display device to be turned off and outputs the response data in the audio format. In this case, the audio format can be directly outputted by an external audio output device which is selected by a scheme similar to the operation [S1010]. Whereas, in paragraph 0052, Jeong also teaches the signal receiving unit 210 of the smart controlling device 110 may receive a voice command of a user via a microphone of the terminal (see also paragraphs 0142-0143). Thus, Jeong teaches this limitation. 

            Thus, the rejection of the claim will remain. The rejection of the claims 13 and 20 will remain for the same reasons as discussed above with respect to claim 1.
            
       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9, 11, 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US Pub. No. 2020/0057606).

            Regarding claim 1, with respect to Figures 1, 2, 7-18, Jeong teaches an appliance comprising a microphone transducer (paragraph 0142), a controller 560 in fig5 [i.e., processor], and a memory storing instructions (paragraph 0146) that, when executed by the processor, cause the appliance to: 
            responsive to an activation input, receive an input audio signal via the microphone transducer and, in parallel therewith, initiate a bi-directional, wireless communication connection (paragraphs 0046, 0067, 0110, 0112, 0139-0141, 0146) with an external device (abstract; fig.1, 4B, 5, 7-13; paragraphs 0015, 0050, 0089, 0118, 0119, 0136, 0232, 0238, 0245, 0256-0262, 0267, 0269, 0270, 0274-0276); and 
            transmit an output audio signal corresponding to the input audio signal over the communication connection when the wireless communication connection (paragraphs 0046, 0067, 0110, 0112, 0139-0141, 0146) is established (fig.1, 4B, 5, 7-13; paragraphs 0015, 0050, 0089, 0118, 0119, 0136, 0232, 0238, 0245, 0256-0262, 0267, 0269, 0270, 0274-0276).
 
            Regarding claim 2, Jeong teaches wherein the instructions further cause the appliance to determine that the wireless communication connection (paragraphs 0046, 0067, 0110, 0112, 0139, 0140, 0141, 0146) has been established prior to causing the appliance to output the output audio signal over the wireless communication connection (fig.1, 4B, 5, 7-13; paragraphs 0015, 0050, 0089, 0118, 0119, 0136, 0232, 0238, 0245, 0256-0262, 0267, 0269, 0270, 0274-0276).

           Regarding claim 3, Jeong teaches wherein the instructions further cause the appliance to initiate a voice recognition [i.e., automatic speech recognition (ASR)] task on the input audio signal (fig.1, 2, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276); and to generate the output audio signal according to recognized speech received from the ASR task (fig.1, 2, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276).

          Regarding claim 4, Jeong teaches wherein the instructions to initiate an ASR task comprise instructions to: 
          record an input audio signal generated by the microphone transducer (paragraphs 0142, 0146); 
            transmit the input audio signal to an ASR engine (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276); and 
           receive recognized speech from the ASR engine (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276).

          Regarding claim 5, Jeong teaches wherein the instructions further cause the appliance to invoke a task responsive to the recognized speech and to generate an output audio signal corresponding to the invoked task (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276).

             Regarding claim 6, Jeong teaches wherein the instructions to initiate an ASR task comprise instructions to initiate the ASR task at an ASR engine local (paragraphs 0244-0246) to the appliance (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0244-0246, 0274-0276).

             Regarding claim 7, Jeong teaches wherein the instructions to initiate an ASR task comprise instructions to initiate the ASR task at an ASR engine remote (paragraphs 0244-0246) from the appliance (fig. 5, 6, 9, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0244-0246, 0274-0276).

             Regarding claim 8, Jeong teaches wherein the instructions further cause the appliance to receive a second input audio signal over the wireless communication connection and to transmit the second input audio signal to an ASR engine (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0139-0141, 0146, 0206, 0222, 0274-0276).

            Regarding claim 9, Jeong teaches wherein the instructions further cause the appliance to: 
             receive a first input audio signal from the microphone transducer (fig.5, 6, 9; paragraphs 0142, 0251-0253); 
             receive a second input audio signal over the wireless communication connection receive a first input audio signal from the microphone transducer (fig.9; paragraphs 0251-0253); and 
             transmit, to an ASR engine, the first input audio signal, the second input audio signal, or a combination thereof (fig.5, 6, 9; paragraphs 0142, 0251-0253).

             Regarding claim 11, Jeong teaches wherein the instructions further cause the appliance to transmit an input audio signal to an ASR engine, wherein the input audio signal is received from the microphone transducer or over the wireless communication connection (fig.5, 6, 9; paragraphs 0142, 0251-0253). 

              Regarding claim 12, Jeong teaches wherein the instructions cause the appliance to determine that the wireless communication connection is established and to receive the input audio signal over the wireless communication connection responsive to that determination (fig.5, 6, 9; paragraphs 0142, 0251-0253). 

             Claim 20 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Jeong teaches obtaining recognized speech from the recorded audio input (fig. 5, 6; paragraph 0185).

            Regarding claim 21, Jeong teaches wherein the instructions, when executed by the processor, further cause the appliance to interrupt a current task on the external device using the bi-directional wireless communication connection (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0221-0222, 0261) (Note; in paragraph 0261, Jeong teaches that the smart controlling device may cause the detected audio output device to output response data after being interrupted [i.e., switched] to a stand-by mode [i.e., current task] or turn-on state. The smart controller may similarly cause the detected audio output device to be switched back to a turn-off state after outputting the response data.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Pub. No. 2008/0320082).  

            Regarding claims 10 and 16, Jeong teaches determining a measure of volume for the first input audio signal and a measure of volume of the second input audio signal, wherein the audio quality corresponds to an ordered range of values, wherein the values at one end of the range indicate worse volume and the values at the other end of the range indicate better volume (fig.6; paragraphs 0206-0209);
            select the input audio signal having the measure indicative of better volume (fig.6; paragraphs 0206-0209); and 
            transmit the selected input audio signal to the ASR engine (fig.6; paragraphs 0206-0209).
            However, Jeong does not specifically teach that the volume of the voice is an audio quality. Examiner takes an official notice that the volume of the voice is being an audio quality is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeong to incorporate the feature of the volume of the voice is being an audio quality in Jeong’s invention in order to provide proper measure of the audio quality of the voice input. 

           Claim 13 is rejected for the same reasons as discussed above with respect to claims 1, 3. Furthermore, Jeong does not specifically teach open a bi-directional wireless communication connection to an external device, responsive to detecting the activation command, and in parallel with the recording of the input audio signal. In one embodiment, Jeong teaches that the audio data may be output during modes such as a call signal reception mode, a call mode, a record mode (fig. 5, 6; paragraph 0185). In other word, Jeong teaches opening a bi-directional wireless communication connection to an external device, and in parallel with the recording of the input audio signal (fig. 5, 6; paragraph 0185) whereas in another embodiment, Jeong teaches opening a bi-directional wireless communication connection (paragraphs 0046, 0067, 0110, 0112, 0139, 0140, 0141, 0146) to an external device, responsive to detecting the activation command (see fig.1, 4B, 5, 7-13; paragraphs 0015, 0050, 0089, 0118, 0119, 0136, 0232, 0238, 0245, 0256-0262, 0267, 0269, 0270, 0274-0276). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeong to incorporate the feature of opening a bi-directional wireless communication connection to an external device, responsive to detecting the activation command, and in parallel with the recording of the input audio signal in Jeong’s invention in order to provide opening of the communication and recording the input audio at the same time without having any inconvenience. 

          Regarding claim 14, Jeong teaches wherein the communication coordinator is further configured to buffer the audio response when the bi-directional wireless communication connection is not yet established (paragraphs 0015, 0050, 0089, 0118, 0119, 0136, 0232, 0238, 0245, 0256-0262, 0267, 0269, 0270, 0274-0276). (note; when the audio is input, the response from the smart device 110 in fig.1/ 500 in fig.5 must always be in the buffer of the device.)

           Claims 15, 17-18 are rejected for the same reasons as discussed above with respect to claims 9, 6, 7 respectively.

           Regarding claim 19, Jeong teaches an application, wherein the command processing component is configured to cause the application to execute the task (fig.1, 2, 5, 6, 13; paragraphs 0050, 0054, 0089, 0206, 0222, 0274-0276).      
          

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
November 28, 2022